             Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 1 of 20



 1   Peter R Afrasiabi (SBN 193336)
     Email: pafrasiabi@onellp.com
 2   Deepali A. Brahmbhatt (SBN 255646)
     Email: dbrahmbhatt@onellp.com
 3   ONE LLP
     4000 MacArthur Blvd., East Tower, Suite 500
 4   Newport Beach, CA 92660
     Telephone:     (949) 502-2870
 5   Direct:        (650) 600-1298
     Facsimile:     (949) 258-5081
 6
     John E. Lord (SBN 216111)
 7   Email: jlord@onellp.com
     ONE LLP
 8   9301 Wilshire Blvd., Penthouse Suite
     Beverly Hills, CA 90210
 9   Telephone:     (310) 866-5157
     Facsimile:     (310) 943-2085
10
     Attorneys for Plaintiffs
11   Jay Brodsky, Brian Tracey, Alex Bishop
     and Brendan Schwartz
12
                                      UNITED STATES DISTRICT COURT
13
                                   NORTHERN DISTRICT OF CALIFORNIA
14
15   JAY BRODSKY, BRIAN TRACEY, ALEX                        Case No. 5:19-CV-00712-LHK
     BISHOP and BRENDAN SCHWARTZ, each on
16   behalf of himself and all others similarly situated,   FIRST AMENDED CLASS ACTION
                                                            COMPLAINT
17                   Plaintiffs,
18          vs.
                                                            DEMAND FOR JURY TRIAL
19   APPLE INC., a California corporation,
20                   Defendant.
21
22
23
24
25
26
27
28
                                                                                Case No`.5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
               Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 2 of 20



 1           Plaintiffs Jay Brodsky (“Plaintiff Brodsky”), Brian Tracey (“Plaintiff Tracey”), Alex Bishop

 2   (“Plaintiff Bishop”) and Brendan Schwartz (“Plaintiff Schwartz”), herein collectively (“Plaintiffs”) by and

 3   through their counsel, bring this Class Action Complaint against Defendant Apple, Inc. (“Apple” or

 4   “Defendant”), on behalf of themselves and all others similarly situated, and alleges upon personal

 5   knowledge as to their own actions, and upon information and belief as to counsel’s investigations and all

 6   other matters, as follows:

 7                                          NATURE OF THE ACTION

 8           1.      Plaintiffs bring this privacy and trespass class action lawsuit against Apple, based on

 9   Apple’s locking out each of the Plaintiffs from use of his personal devices by a business policy requiring

10   two-factor authentication that cannot be disabled after a lapse of an initial fourteen (14) days.

11           2.      Once two-factor authentication is enabled either by default, on a software update or

12   accidentally by a user and 14 days have lapsed, Apple does not allow any mechanism to disable two-factor

13   authentication. Two-factor authentication imposes an extraneous logging in procedure that requires a user

14   to both (i) remember password; and (ii) have access to a trusted device or trusted phone number to receive

15   an additional six-digit code that needs to be entered at the time of logging in addition to the user set

16   password. A user does not have an option to disable such doubled up security measures and is stuck with

17   wasting time to log on to his own device. Two-factor authentication requires additional steps to access any

18   third-party apps or services requiring passwords. Two-factor authentication is required each time you turn

19   on a device.

20           3.      Apple does not get user consent to enable two-factor authentication. Apple does not get

21   user consent to then remove the option forever to disable two-factor authentication, once it is enabled. An

22   email with a long paragraph thanking the user and highlighting the good features of two-factor

23   authentication followed by a simple single last line in an email saying that the link will expire on a given

24   date is insufficient to put the user on notice of his options and make an informed decision as to whether to

25   click the link to disable it.

26           4.      By mandating two-factor authentication, Apple tracks user login activity through its internet

27   or cloud-based servers. Apple is controlling and interfering with the usage of user’s own devices and

28   access to services.
                                                             2                            Case No. 5:19-cv-00712-LHK
                                     FIRST AMENDED CLASS ACTION COMPLAINT
              Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 3 of 20



 1          5.      As a result of Apple’s coercive policies with regards to security of Plaintiffs owned devices,

 2   Plaintiffs and millions of similarly situated consumers across the nation have been and continue to suffer

 3   harm. Plaintiffs and Class Members have suffered economic losses in terms of the interference with the

 4   use of their personal devices and waste of their personal time in using additional time for simple logging

 5   in.

 6          6.      Plaintiffs and the Class seek monetary damages as well as declaratory and injunctive relief

 7   to prevent Apple from continuing its practice of not allowing a user to choose its own logging and security

 8   procedure.

 9                                                    PARTIES

10          7.      Plaintiffs in this action are Jay Brodsky, Brian Tracey, Alex Bishop and Brendan Schwartz,

11   individuals residing in the United States.

12          8.      Apple, the designer, manufacturer, and vendor of the smartphones and laptops and service

13   provider of services associated with Apple ID, is a California corporation. It maintains its headquarters

14   and principal place of business in Cupertino, California. Upon information and belief, Apple made all

15   decisions and actions referenced herein at or near its corporate headquarters in Cupertino, California, or

16   elsewhere in the state of California.

17          9.      Apple transacts substantial business throughout California, including implementing the

18   business policies relating to logging into Apple manufactured and/or sold devices and services associated

19   with a user’s Apple ID including but not limited to, App Store, Apple Music, iMessage, iTunes, iCloud,

20   FaceTime and more. It is believed and alleged that substantially all of the conduct giving rise to the claims

21   brought by Plaintiffs occurred or emanated from California.

22                                           JURISDICTION AND VENUE

23          10.     This Court has subject-matter jurisdiction over this action pursuant to Title 28, United

24   States Code, Section 1331.

25          11.     Venue is proper in this District under Title 28, United States Code, Section 1391(b) because

26   defendant Apple, Inc. is a corporation headquartered in Cupertino in the State of California.

27
28
                                                            3                           Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
              Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 4 of 20



 1          12.     In addition, venue is proper in this District under Title 28, United States Code, Section

 2   1391(b) because Defendant’s improper conduct alleged in this complaint occurred in, was directed from,

 3   and/or emanated from this judicial district.

 4                                           STATEMENT OF FACTS

 5          13.     Apple, Inc. is a multi-billion dollar company that, at one point, was ranked first by market

 6   value in 2018. Apple regularly markets and touts its privacy policies to be favorable to an individual and

 7   people similarly situated like Plaintiff. See, for example, Apple’s recent advertisement at Consumer

 8   Electronics Show at Las Vegas, 2019.

 9
10
11
12
13
14
15
16
17
18
19
20
21
22          14.     Apple designs, manufactures, markets and sells consumer devices including smartwatches,

23   iPhones, iPads, Macbooks, iMacs, and Apple TVs (collectively, “Apple devices”). When a consumer

24   purchases an Apple device, the purchased Apple device becomes the personal property of the consumer.

25   Apple no longer has any ownership or property rights to the Apple devices after sale. Each Apple device

26   after purchase is associated with an Apple ID that is the consumer (owner) email address.

27
28
                                                            4                           Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
              Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 5 of 20



 1
 2
 3
 4
 5
           (https://getsupport.apple.com/ showing Apple devices last accessed January 11, 2019)
 6
 7          15.    Apple provides services including but not limited to, App Store, Apple Music, iMessage,

 8   iTunes, iCloud, FaceTime and more (collectively, “Apple Services”) that require a logging in using Apple

 9   ID.

10
11
12
13
14
        (https://getsupport.apple.com/ showing Apple ID services last accessed January 11, 2019)
15
16
17
18
19
20
21
22
23
24
25
26
        (https://support.apple.com/en-us/HT201303 last accessed on January 8, 2019.)
27
28
                                                          5                         Case No. 5:19-cv-00712-LHK
                                  FIRST AMENDED CLASS ACTION COMPLAINT
              Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 6 of 20



 1          16.     Apple enables Two-factor authentication (“2FA”) for Apple ID when: (i) a software update

 2   occurs on one of the Apple devices; (ii) on creation of a new Apple ID, or (iii) owner of the Apple device

 3   turns on two-factor authentication in the Settings.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24      (Screenshots of Plaintiff’s iPhone requesting six-digit verification code.)

25          17.     2FA requires input of a six-digit verification code that is displayed on another trusted

26   device (not the device that you are currently trying to log into.) Password alone is no longer enough to

27   access your account. Logging in becomes a multiple-step process. First, Plaintiff has to enter his selected

28   password on the device he is interested in logging in. Second, Plaintiff has to enter password on another
                                                            6                           Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
              Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 7 of 20



 1   trusted device to login. Third, optionally, Plaintiff has to select a Trust or Don’t Trust pop-up message

 2   response. Fourth, Plaintiff then has to wait to receive a six-digit verification code on that second device

 3   that is sent by an Apple Server on the internet. Finally, Plaintiff has to input the received six-digit

 4   verification code on the first device he is trying to log into. Each login process takes an additional

 5   estimated 2-5 or more minutes with 2FA.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20     (Screenshots of Plaintiff’s iPhone requesting six-digit verification code.)
21
22          18.     Subsequent to 2FA enablement, in some instances, Apple sends an email to the owner of

23   the Apple ID with an unobtrusive last line stating that the link will expire on a date that is 14 days after the

24   date of enablement.

25   ///

26   ///

27   ///

28
                                                             7                            Case No. 5:19-cv-00712-LHK
                                     FIRST AMENDED CLASS ACTION COMPLAINT
              Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 8 of 20



 1     /

 2
 3
 4
 5
 6
 7
 8     (Sample Email from Apple Support).

 9          19.     Plaintiff Brodsky owns one or more Apple devices including an iPhone and two Macbooks.

10   Plaintiff Brodsky’s Apple devices had a software update that enabled 2FA for Apple ID without his

11   knowledge or consent on or around September of 2015.

12          20.     Plaintiff Tracey owns one or more Apple devices including three Macbooks and three iPads

13   excluding an iPhone. Plaintiff Tracey was forced to enable 2FA for a software update on his Apple

14   devices. He works as a MacAdmin and manages over 400 Apple Devices. When he has to travel to a

15   client location for work reasons, Plaintiff Tracey cannot login to his personal account to access Apple

16   Services and his personal Apple device because traveling with an additional trusted device is not feasible.

17          21.     Plaintiff Bishop, at the offset and based on an unforeseen consequence outside of his

18   control, lost access to his trusted device to receive his 2FA passcode. Apple locked him out and placed

19   him in account recovery for days with no access to his Apple Services. He could not enable and associate

20   his new Apple Device with his Apple ID. Apple continued to charge him for Apple Services including

21   iTunes Music Membership and iCloud during the period of his lock out.

22          22.     Plaintiff Schwartz, at the offset and based on events outside of his control, lost access to his

23   trusted device to receive his 2FA passcode. Apple locked him out and placed him for months in account

24   recovery with no access to his Apple Device and Services. Plaintiff Schwartz made good-faith efforts to

25   redeem the situation including informing Apple of lost access to his trusted device and readiness to prove

26   his identity with other means including providing government issued identification documents. Apple’s

27   subsequent long delay in recovering his Apple account are a clear violation of Plaintiff Schwartz’s rights.

28
                                                            8                            Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
               Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 9 of 20



 1           23.    When Apple Account with 2FA is locked, “you need a trusted device or trusted phone

 2   number to unlock your Apple ID.” (https://support.apple.com/en-us/HT204106). When a trusted device

 3   or trusted phone number is inaccessible, the Apple ID is placed in account recovery. Apple admits that “it

 4   might take several days or longer before you can use your account again.” (https://support.apple.com/en-

 5   us/HT204921).

 6           24.    Apple forces Plaintiffs to use 2FA that requires additional login steps each time Plaintiffs’

 7   Apple devices are powered on. Plaintiffs are also required to use 2FA to log on to Apple Services.

 8   Plaintiffs are also required to use 2FA for third-party Apps on their Apple devices.

 9           25.    Apple 2FA disables login when Plaintiffs devices are offline, i.e. not connected to the

10   internet. Access to a trusted device or trusted phone number is not always feasible, leaving Plaintiffs

11   locked out of their own devices and without access to Apple Services. Even with access to a trusted

12   device or a trusted phone number, Plaintiffs login process with 2FA is cumbersome and delay-ridden.

13   Apple is continuously and on an ongoing basis making Plaintiffs own devices inaccessible for intermittent

14   periods of time.

15           26.    Apple tracks Plaintiffs’ login activities through 2FA that requires connecting with Apple’s

16   servers on the internet.

17           27.    Apple’s conduct in creating and enforcing its 2FA policy has directly harmed and injured

18   Plaintiffs.

19           28.    The class period began when Apple introduced 2FA in 2015.

20                                            CLASS ALLEGATIONS

21           29.    Plaintiffs brings this action pursuant to Fed. R. Civ. P. 23(a),(b)(2), and (b)(3), on behalf of

22   themselves and the following proposed Class:

23                  All persons or entities in the United States who own or owned an Apple Watch,
                    iPhone, iPad, MacBook, or iMac or use Apple Services that have enabled two-
24                  factor authentication (“2FA”), subsequently want to disable 2FA, and are not
                    allowed to disable 2FA.
25
26           30.    Plaintiff Tracey also seeks to represent the following Subclass-1:

27                  All persons or entities in the United States who own or owned an Apple Watch, iPhone,
                    iPad, MacBook, or iMac or use Apple Services that enabled two-factor authentication
28
                                                             9                            Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
             Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 10 of 20


                    (“2FA”) as a mandated step for a software upgrade, subsequently want to disable 2FA, and
 1                  are not allowed to disable 2FA.
 2          31.     Plaintiffs Bishop and Schwartz also seeks to represent the following Subclass-2:

 3                  All persons or entities in the United States who own or owned an Apple Watch, iPhone,
                    iPad, MacBook, or iMac or use Apple Services that have enabled two-factor authentication
 4                  (“2FA”), subsequently lost access to their trusted device or means to receive 2FA codes,
                    and then want to disable 2FA, are not allowed to disable 2FA and are locked out of their
 5                  devices and Services.

 6          32.     Excluded from the proposed class are Apple, its employees, officers, directors, legal

 7   representatives, heirs, successors, subsidiaries and affiliates, and the judicial officers and their immediate

 8   family members and associated court staff assigned to this case, as well as all persons who make a timely

 9   election to be excluded from the proposed class, subclass-1 and subclass-2.

10          33.     Certification of Plaintiffs claims for classwide treatment is appropriate because Plaintiffs

11   can prove the elements of their claims on a classwide basis using the same evidence they would use to

12   prove those elements in individual action alleging the same claims.

13          34.     This action meets all applicable standards of Fed. R. Civ. P. 23 for class certification, in

14   that Plaintiffs can demonstrate the elements delineated below.

15          35.     Numerosity. The members of the proposed Class and Subclasses are so numerous and

16   geographically dispersed that individual joinder of all proposed class members is impracticable. See Fed.

17   R. Civ. P. 23(a)(1). While Plaintiffs believe that there are millions of members of the proposed class, the

18   precise number of Class members is unknown, but may be ascertained from Apple’s books and records.

19   Apple maintains a list of users that have enabled 2FA. Apple including its Apple Stores and Apple

20   Support routinely receive requests from users to disable 2FA and are told by Apple in response that

21   disabling 2FA is not an option available to the user.

22          36.     To the extent a Class Member has been passive based on reading publicly available

23   postings on this topic and not made a request to disable 2FA that can be traced to Apple’s books and

24   records, Apple can easily send out a request for an online survey to all users of 2FA to ascertain whether

25   that particular Class Member wants an option to disable 2FA and whether that particular Class Member

26   wants to opt-out of the Class.

27          37.     Applying a reasonable and prudent person standard to the users of 2FA under the same or

28   similar circumstances, each user would qualify to be a Class Member requesting the right to enable or
                                                             10                           Case No. 5:19-cv-00712-LHK
                                      FIRST AMENDED CLASS ACTION COMPLAINT
             Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 11 of 20



 1   disable Apple’s 2FA at will. Any reasonable and prudent person under the same or similar circumstances

 2   wants to have the flexibility to use additional security measures on the Apple Devices and/or Services

 3   customized to his or her daily needs. Any reasonable and prudent person would want to access his Apple

 4   Devices when not connected to the internet. Any reasonable and prudent person would not want his

 5   account locked up for a lengthy period of time subsequent to losing access to a trusted device or means to

 6   receive 2FA passcodes.

 7          38.     Class members may be notified of the pendency of this action by recognized, court

 8   approved notice dissemination methods, which may include U.S. mail, e-mail, internet postings, and/or

 9   published notice.

10          39.     Commonality and Predominance. This action involves common questions of law and fact,

11   which predominate over any questions affecting individual Class members. See Fed. R. Civ. P. 23(a)(2)

12   and (b)(3). These include, without limitation:

13                  a.     Whether Apple engaged in the conduct alleged in this Complaint;

14                  b.     Whether Apple designed, advertised, marketed, distributed, sold or otherwise placed

15                         Apple devices into the stream of commerce in the United States;

16                  c.     Whether Apple’s two-factor authentication policy regarding not allowing users to

17                         disable two-factor authentication once enabled and fourteen days have lapsed is

18                         coercive and extraneous for a user to log on to his own personal device and/or

19                         access Apple Services and Third-Party Apps;

20                  d.     Whether Apple’s tracking of Plaintiffs’ and the Class Members’ login activities is

21                         lawful;

22                  e.     Whether Plaintiffs and members of the Class are injured and harmed directly by

23                         inaccessibility to their own devices and Apple Services by Apple’s conduct of

24                         creating and enforcing its 2FA policy;

25                  f.     Whether Plaintiffs and members of the Class are entitled to damages due to Apple’s

26                         conduct as alleged in this Complaint, and if so, in what amounts; and

27
28
                                                          11                          Case No. 5:19-cv-00712-LHK
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 12 of 20



 1                  g.      Whether Plaintiffs and members of the Class are entitled to equitable relief,

 2                          including, but not limited to, restitution or injunctive relief as requested in this

 3                          Complaint.

 4          40.     Typicality. Plaintiffs’ claims are typical of the putative class members’ claims because,

 5   among other things, all such Class members were comparably injured through Apple’s wrongful conduct

 6   as described above. See Fed. R. Civ. P. 23(a)(3). Apple’s creation and enforcement of its 2FA policy is

 7   uniform for all Plaintiffs and Class Members.

 8          41.     Adequacy. Plaintiffs are adequate proposed class representative because their interests do

 9   not conflict with the interests of the other members of the proposed Class they seek to represent; because

10   they have retained counsel competent and experienced in complex class action litigation; and because they

11   intend to prosecute this action vigorously. The interests of the proposed class will be fairly and adequately

12   protected by Plaintiffs and their counsel. See Fed. R. Civ. P. 23(a)(4).

13          42.     Declaratory and Injunctive Relief. Apple has acted or refused to act on grounds generally

14   applicable to Plaintiffs and the other members of the proposed Class, thereby making appropriate final

15   injunctive relief and declaratory relief, as described below, with respect to the proposed Class as a whole.

16   See Fed. R. Civ. P. 23(b)(2). Apple’s wrongful conduct alleged herein is not a result of a one-time

17   accidental software bug, but is grounded in Apple’s policy that is openly promoted and touted. Apple’s

18   2FA policy was intentionally created. Apple’s 2FA policy is intentionally enforced on all users. Plaintiffs

19   injuries are real, immediate and ongoing. Plaintiffs seek injunctive and declaratory relief from Apple.

20          43.     Superiority. A class is superior to any other available means for the fair and efficient

21   adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

22   management of this class action. The damages or other financial detriment suffered by Plaintiffs and

23   putative Class members are relatively small compared to the burden and expense that would be required to

24   individually litigate their claims against Apple, so it would be impracticable for members of the proposed

25   Classes to individually seek redress for Apple’s wrongful conduct.

26          44.     Applying the principles of equity or balance of equities, expecting an individual Plaintiff

27   who is at a disadvantage with limited resources and spending capacity, and with minimal negotiating

28   power, if any, to litigate claims against Apple, a multi-billion corporation that has immense resources and
                                                             12                            Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
              Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 13 of 20



 1   deep pockets would be unfair. Class actions are a necessary and essential means to provide for public-

 2   interest litigations with checks and balances to curtail the growing power of private corporations including

 3   Apple.

 4            45.   In the interest of public policy and recent trends of privacy concerns showing tracking and

 5   data collection misuse by Corporations, the Court should recognize the right of Plaintiffs and Class

 6   Members to use their devices and services on their own terms. While Apple touts to be a proponent of

 7   individual privacy rights, on information and belief, Apple’s 2FA policy in the guise of providing

 8   additional security allows Apple to track an individual user login activity.

 9            46.   Even if Class members could afford individual litigation, the court system could not.

10   Individualized litigation creates a potential for inconsistent or contradictory judgments, and it increases the

11   delay and expense to all parties and the court system. By contrast, the class action device presents far

12   fewer management difficulties and provides the benefits of single adjudication, economy of scale, and

13   comprehensive supervision by a single court. See Fed. R. Civ. P. 23(b)(3).

14                                           VIOLATIONS ALLEGED

15                                                     COUNT I

16                          TRESPASS TO PERSONAL PROPERTY (CHATTELS)

17            47.   Plaintiffs and Class Members incorporate and reallege all allegations set out in the

18   preceding paragraphs including paragraphs 1 through 46, above.

19            48.   Apple has knowingly and intentionally and without authorization interfered with Plaintiffs

20   and Class Members’ possessory interest of their one or more Apple devices by requiring an extraneous

21   login process through two-factor authentication that is imposed on Plaintiffs and Class Members without

22   authorization or consent.

23            49.   Apple’s unauthorized use has directly and proximately resulted in damages to Plaintiffs and

24   Class Members by continuous, systematic and ongoing loss of use for the delay in logging in process with

25   2FA. Plaintiffs and Class Members on a continuous and ongoing basis are injured with Apple’s

26   intermeddling with or use of Plaintiffs and Class Members’ own devices. Plaintiffs and Class Members

27   have suffered and continue to suffer actual damages through loss of use of their own Apple devices.

28
                                                            13                           Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
             Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 14 of 20



 1          50.     Apple has caused injury to Plaintiffs and Class Members’ rights to choose the level of

 2   security for Plaintiffs and Class Members own devices. Plaintiffs and Class Members’ rights to freely

 3   enjoy and use their own personal devices has been injured. Plaintiffs and Class Members have suffered

 4   both economic and emotional distress arising from Apple’s act of intentionally requiring 2FA for login.

 5   Plaintiffs and Class Members have a right of recovery of damages for the interference with the possession

 6   of their Apple devices.

 7          51.     Apple is forcing Plaintiffs and Class Members to be locked out of their own devices with

 8   100% loss of use, blocking its memory and processors, occupying its network usage and making

 9   inaccessible any other programs or applications. Apple is diminishing the use of, value, speed, capacity

10   and/or capabilities of Plaintiffs and Class Members own Apple devices enabled with 2FA.

11          52.     Apple’s operation of 2FA constitutes trespass, nuisance and an interference with Plaintiffs

12   and Class Members’ chattels, i.e. their Apple devices.

13                                                   COUNT II

14                             VIOLATION OF THE INVASION OF PRIVACY ACT

15                                 CALIFORNIA PENAL CODE § 630, et seq.

16          53.     Plaintiffs and Class Members incorporate and reallege all allegations set out in the

17   preceding paragraphs including paragraphs 1 through 52, above.

18          54.     Plaintiffs and Class Members did not consent to Apple’s actions in intercepting and making

19   inaccessible its login through 2FA to Apple Services and Third-Party Apps. Plaintiffs and Class

20   Members’ use of Apple Services and Third-Party Apps on their own personal devices is a personal

21   electronic exchange. Apple, by injecting itself in the process by requiring extra logging steps, has

22   acquired without authorization confidential electronic communication owned by Plaintiffs and Class

23   Members.

24          55.     Apple has perpetrated, caused and or directly participated in the interception, reading and/or

25   learning the contents of electronic communication between Plaintiff, Class Members, its own Web or

26   Cloud based services and Third-Party Apps.

27          56.     Unless restrained and enjoined, Apple will continue to commit such acts. Pursuant to

28   Section 637.2 of the California Penal Code, Plaintiffs and the Class have been injured by the violations of
                                                           14                           Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
                Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 15 of 20



 1   California Penal Code section 631. Wherefore, Plaintiff, on behalf of himself and on behalf of a similarly

 2   situated Class of consumers, seek damages and injunctive relief.

 3                                                    COUNT III

 4                        VIOLATION OF THE COMPUTER CRIME LAW (“CCL”)

 5                                      CALIFORNIA PENAL CODE § 502

 6          57.      Plaintiffs and Class Members incorporate and reallege all allegations set out in the

 7   preceding paragraphs including paragraphs 1 through 56, above.

 8          58.      Plaintiffs and Class Members have not authorized Apple to run 2FA on their own devices.

 9   Apple’s access of Plaintiffs’ devices for 2FA is unauthorized. Any use of 2FA should be optional, not

10   mandatory.

11          59.      Apple has violated California Penal Code section 502 by knowingly forcing 2FA and

12   interfering with Plaintiffs’ and Class Members’ logging process to their own devices and access to Apple

13   Services and Third-Party Apps.

14          60.      Under section 502(c)(1), Apple knowingly and without permission has altered the computer

15   system in order to wrongfully control Plaintiffs’ and Class Members’ personal computer system devices

16   including smartwatch, smartphone, tablet, laptop and desktop computers.

17          61.      Under section 502(c)(3), Apple knowingly and without permission has used and caused to

18   be used Plaintiffs’ and Class Members’ Apple Services and Third-Party Apps configured on their Apple

19   devices.

20          62.      Under section 502(c)(4), Apple knowingly and without permission has added the 2FA

21   program to Plaintiffs and Class Members personal computer system devices including smartwatch,

22   smartphone, tablet, laptop and desktop computers.

23          63.      Under section 502(c)(5), Apple knowingly and without permission has disrupted access to

24   Plaintiffs and Class Members personal computer system devices including smartwatch, smartphone, tablet,

25   laptop and desktop computers. Apple knowingly and without permission has disrupted Plaintiffs and

26   Class Members access to computer services including Apple Services and Third-Party Apps.

27
28
                                                            15                          Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
             Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 16 of 20



 1          64.     Under section 502(c)(7), Apple knowingly and without permission has accessed Plaintiffs

 2   and Class Members personal computer system devices including smartwatch, smartphone, tablet, laptop

 3   and desktop computers.

 4          65.     Plaintiffs and Class Members have also suffered irreparable injury from these unauthorized

 5   acts of disclosure in that their information has been harvested, retained, and used by Apple, and continues

 6   to be retained and used by Apple; due to the continuing threat of such injury and, Plaintiffs and Class

 7   Members have no adequate remedy at law, entitling them to injunctive relief.

 8          66.     Plaintiffs and Class Members have additionally suffered loss by reason of these violations,

 9   including, without limitation, violation of the right of privacy.

10          67.     As a direct and proximate result of Defendant’s unlawful conduct within the meaning of

11   California Penal Code section 502, Defendant has caused loss to Plaintiffs and Class Members in an

12   amount to be proven at trial. Plaintiffs and Class Members are also entitled to recover their reasonable

13   attorneys’ fees pursuant to California Penal Code section 502(e).

14          68.     Plaintiffs and the Class Members seek compensatory damages, in an amount to be proven at

15   trial, and injunctive or other equitable relief. Plaintiffs and Class Members have suffered irreparable and

16   incalculable harm and injuries from Defendant’s violations. The harm will continue unless Defendant is

17   enjoined from further violations of this section. Plaintiffs and Class Members have no adequate remedy at

18   law.

19          69.     Apple’s unlawful access to Plaintiffs and Class Members’ devices and electronic

20   communications has caused them irreparable injury. Unless restrained and enjoined, Apple will continue

21   to commit such acts. Plaintiffs and Class Members’ remedy at law is not adequate to compensate it for

22   these inflicted injuries, entitling Plaintiffs and Class Members to remedies including injunctive relief as

23   provided by California Penal Code section 502(e).

24                                                    COUNT IV

25                      VIOLATION OF THE COMPUTER FRAUD AND ABUSE ACT

26                                              18 U.S.C. § 1030, et seq.

27          70.     Plaintiffs and Class Members incorporate and reallege all allegations set out in the

28   preceding paragraphs including paragraphs 1 through 69, above.
                                                             16                          Case No. 5:19-cv-00712-LHK
                                     FIRST AMENDED CLASS ACTION COMPLAINT
             Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 17 of 20



 1          71.     Defendant intentionally accessed through the 2FA feature Plaintiffs’ and Class Members’

 2   computers, which were computers used for interstate commerce and/or communications; Defendant did so

 3   without authorization and/or exceeding authorized access to such computers; and Defendant thereby

 4   obtained information, including time and location of logging to devices and request to access Apple

 5   Service and/or Third-Party App, from such protected computers in violation of Title 18, United States

 6   Code, Section 1030(a)(2)(C).

 7          72.     Further, Defendant knowingly caused the transmission of information, i.e. sending and

 8   receiving of six-digit verification code on another device, and as a result of such conduct, intentionally

 9   caused damage of locking out the device without authorization, to a protected computer in violation of

10   Title 18, United States Code, Section 1030(a)(5)(A).

11          73.     Defendant intentionally accessed Plaintiffs’ and Class Members’ protected computers

12   without authorization by triggering use of 2FA, and as a result of such conduct, recklessly caused damage,

13   i.e. locking out or making inaccessible a computer system, in violation of Title 18, United States Code,

14   Section 1030(a)(5)(B).

15          74.     Defendant intentionally accessed Plaintiffs’ and Class Members’ protected computers

16   without authorization, and as a result of such conduct, caused damage and loss of use.

17          75.     Apple’s conduct in automatically enabling 2FA without giving any option for Plaintiffs and

18   Class Members to opt-out on Plaintiffs and Class Members own devices constituted a single act for

19   purposes of the Computer Fraud and Abuse Act.

20          76.     Apple has diminished Plaintiffs and Class Members’ computer devices performance and

21   capabilities. Apple has collected personal information that has economic value to the Plaintiffs and Class

22   Members, the unauthorized collection of which resulted in the deprivation or diminution of such economic

23   value, causing Plaintiffs and Class Members to sustain aggregated loss and damage, including economic

24   loss with an aggregated value of at least $5,000 during a one-year period.

25          77.     Further, Defendant’s access to Plaintiffs and Class Members’ protected computers and

26   electronic communications has caused Plaintiffs and Class Members irreparable injury. Unless restrained

27   and enjoined, Defendant will continue to commit such acts.

28
                                                            17                           Case No. 5:19-cv-00712-LHK
                                    FIRST AMENDED CLASS ACTION COMPLAINT
               Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 18 of 20



 1             78.          Further Plaintiffs and Class Members’ remedy at law is not adequate to compensate them

 2   for harm to them, entitling Plaintiffs and Class Members to remedies that include injunctive relief as

 3   provided by Title 18, United States Code, Section 1030(g).

 4                                                           COUNT V

 5                                                   UNJUST ENRICHMENT

 6             79.          Plaintiffs and Class Members incorporate and reallege all allegations set out in the

 7   preceding paragraphs including paragraphs 1 through 78, above.

 8             80.          Through the conduct described herein, Defendant received and retained tangible benefits at

 9   the expense of Plaintiffs and the Class; on information and belief, including money paid for Defendant’s

10   products and Defendant, directly or indirectly, has received and retains information regarding online

11   communications and activities of Plaintiffs and the Class. Defendant appreciates or has knowledge of said

12   benefits.

13             81.          Under principles of equity and good conscience, Defendant should not be permitted to

14   retain the information and/or revenue it acquired through its unlawful conduct. All funds, revenues, and

15   benefits Defendant has unjustly received as a result of its actions rightfully belong to Plaintiffs and the

16   Class.

17                                                    PRAYER FOR RELIEF

18             WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated, pray for judgement

19   against Defendant as follows:

20        1.                Certify this case as a Class action on behalf of the Class and Sub-Classes defined above,

21   appoint Plaintiffs as Class representative, and appoint their counsel as Class counsel;

22        2.                Declare that the actions of Defendant, as set out above, violate the following:

23                     i.          Trespass to Personal Property (Chattels);

24                   ii.           California’s Invasion of Privacy Act, California Penal Code § 630;

25                   iii.          California’s Computer Crime Law, Penal Code § 502;

26                   iv.           Computer Fraud and Abuse Act, 18 U.S.C. § 1030; and

27                    v.           Unjust Enrichment;

28
                                                                   18                           Case No. 5:19-cv-00712-LHK
                                           FIRST AMENDED CLASS ACTION COMPLAINT
                Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 19 of 20



 1         3.             As applicable to the Classes mutatis mutandis, awarding injunctive and equitable relief

 2   including, inter alia: (i) prohibiting Defendant from engaging in the acts alleged above; (ii) requiring

 3   Defendant to disgorge all of its ill-gotten gains to Plaintiffs and the other Class Members, or to whomever

 4   the Court deems appropriate; (iii) requiring Defendant to delete all data surreptitiously or otherwise

 5   collected through the acts alleged above; (iv) requiring Defendant to provide Plaintiffs and the other Class

 6   Members a means to easily and permanently decline any participation in two-factor authentication; (v)

 7   awarding Plaintiffs and Class Members full restitution of all benefits wrongfully acquired by Defendant by

 8   means of the wrongful conduct alleged herein; and (vi) ordering an accounting and constructive trust

 9   imposed on the data, funds, or other assets obtained by unlawful means as alleged above, to avoid

10   dissipation, fraudulent transfers, and/or concealment of such assets by Defendant;

11         4.             Award damages, including statutory damages where applicable, to Plaintiffs and Class

12   Members in an amount to be determined at trial;

13         5.             Award restitution against Defendant for all money to which Plaintiffs and the Classes are

14   entitled in equity;

15         6.             Restrain Defendant, its officers, agents, servants, employees, and attorneys, and those in

16   active concert or participation with them from continued access, collection, and transmission of Plaintiffs

17   and Class Members’ personal information via preliminary and permanent injunction;

18         7.             Award Plaintiffs and Class Members:

19                   i.          their reasonable litigation expenses and attorneys’ fees;

20                  ii.          pre- and post-judgment interest, to the extent allowable;

21                 iii.          restitution, disgorgement and/or other equitable relief as the Court deems proper;

22                 iv.           compensatory damages sustained by Plaintiffs and all others similarly situated as a

23   result of Defendant’s unlawful acts and conduct;

24                  v.           statutory damages; and

25                 vi.           permanent injunction prohibiting Defendant from engaging in the conduct and

26   practices complained of herein;

27         8.             For such other and further relief as this Court may deem just and proper.

28
                                                                 19                          Case No. 5:19-cv-00712-LHK
                                         FIRST AMENDED CLASS ACTION COMPLAINT
            Case 5:19-cv-00712-LHK Document 13 Filed 03/19/19 Page 20 of 20



 1                                       DEMAND FOR JURY TRIAL

 2         Plaintiffs and the Class Members hereby demand a trial by jury of all issues so triable.

 3
 4   Dated: March 19, 2019                              ONE LLP

 5
                                                        By:      /s/ Peter R. Afrasiabi
 6                                                             Peter R. Afrasiabi
 7                                                             Deepali A. Brahmbhatt
                                                               John E. Lord
 8
                                                               Attorneys for Plaintiffs
 9                                                             Jay Brodsky, Brian Tracey, Alex Bishop, and
                                                               Brendan Schwartz
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          20                              Case No. 5:19-cv-00712-LHK
                                  FIRST AMENDED CLASS ACTION COMPLAINT
